  Case 18-04065        Doc 45    Filed 02/28/19 Entered 03/01/19 08:17:39                Desc Main
                                   Document      Page 1 of 1
                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                        Eastern Division

In Re:                                         )               BK No.:      18-04065
                                               )
CORNELIUS GRAVES III                           )               Chapter: 7
MIKKI N. GRAVES,                               )
                                                              Honorable Carol A. Doyle
                                               )
                                               )
                 Debtor(s)                     )

         ORDER AUTHORIZING TRUSTEE FINAL COMPENSATION AND EXPENSES

       THIS CAUSE coming on to be heard on Trustee's final application for the allowance of fees and
expenses of administration, notice having been given, and the Court being fully advised in the premises;

         IT IS HEREBY ORDERED:

         1. The Trustee's application for compensation and expenses is granted.

      2. The Trustee is awarded final compensation in the amount of $3,360.00 as a Chapter 7 expense
of administration of this estate.




                                                           Enter:



                                                                    Honorable Carol A. Doyle
Dated: February 28, 2019                                            United States Bankruptcy Judge

 Prepared by:
 Norman B. Newman
 Much Shelist, P.C.
 191 N. Wacker Drive, Suite 1800
 Chicago, IL 60606
 312-521-2000
 nnewman@muchlaw.com
